DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 10 December 2020.
Claims 1, 16 have been amended.
Claims 2, 5-9, 14, 17-18 have been canceled. 
Claims 1, 3-4, 10-13, 15-16 are currently pending and have been examined.
Claims 1, 3-4, 10-13, 15-16 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits that the claims have been amended to overcome the 35 USC § 101 Rejection.  Examiner respectfully disagrees. 
While the amended claims do explain more about how the analysis is done, the additional elements of the claims still do not integrate the abstract idea into a practical application, nor do the additional elements of the claims are sufficient to amount to significantly more than the judicial exception. The claims are using a processor to receive data, analyze data, and output a result from that analysis.  The claims do state a limitation that directed to a integrating the abstract idea into a practical application, nor do the claims state a specific 
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1, 3-4, 10-13, 15-16 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Objections
Claim 1 line 35 is objected to because of the following informalities:  change “a user interface” to “the user interface” because “a user interface” is previously introduced in claim 1 line 31. Appropriate correction is required.
Claim 1 line 14 is objected to because of the following informalities:  change “the portion of the data set” to “a portion of the data set” because “the portion” has not been introduced previously. Appropriate correction is required.
Claim 1 lines 19-20 are objected to because of the following informalities:  change “the complexity of the analytical results to be interpreted” to “a complexity of the analytical results to be interpreted” because “the complexity” has not been previously introduced.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  change “a result” to “the results” as “the results of the analytic elements” is previously introduced in claim 1 lines 30, 31, 32, 33.  Appropriate correction is required.
Claim 13 line 5 is objected to because of the following informalities:  change “the same model over time” to “a same model over time” because “the model” has not been previously introduced.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  change “a result” to “the results” as “the results of the analytic elements” is previously introduced in claim 1 lines 30, 31, 32, 33.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 10-13, 15-16 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four 
Under Step 2A Prong 1, with respect to Claims 1, 3-4, 10-13, 15-16, the independent claim (Claim 1) is directed, in part, to receive input information comprising analytical results to be interpreted a problem domain and a data set used to generate the analytical results to be interpreted; determine analytic elements of the input information; wherein the analytic elements comprise: the problem domain, applicable analytical techniques, models, and algorithms that are commonly used in the problem domain, and key data elements of the input information, generate computed features of the input information, wherein the computed features comprise: a model complexity, comprising an analysis of the complexity of the analytical results to be interpreted and the at least one model used to generate the analytical results to be interpreted, -2-Docket No.: P201803510XUS01 Application No.: 15/988,671 Response to Office Action dated: September 18, 2020 a model scope, comprising  an analysis of how much and which parts of the data set were used to generate the analytical results to be interpreted, and a model trust, comprising an analysis of model complexity and model scope to determine a degree of understanding of the input information, determine applicable models for analyzing the input information, and relevant visualizations of the applicable models; generate results of the analytic elements; transmit the results of the analytic elements for review, and regenerate the results of the analytic elements if the review indicates that changes are necessary; generate an output report on the results of the analytic elements; and transmit the output report to a user.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when the computer program 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a computer program product,” “a computer-readable storage medium,” “model,” “program instructions,” “a natural language generator,” “a user interface,” and “a processor” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computer to collect data amount to no more than mere instructions to 
Dependent claims 3-4, 10-13, 15-16 are directed to explaining about what comprises the input information, the data set, the models, the databases, and the results.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 10-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Delmonico et al. (US 2009/0234791 A1) hereinafter Delmonico, in view of Fralick et al (US 2016/0357886 A1) hereinafter Fralick, in view of Rivkin (US 2019/0043487 A1) hereinafter Rivkin.
Claim 1
Delmonico discloses the following limitations:
(Currently Amended) A computer program product for interpreting analytical results, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: receive input information comprising analytical results to be interpreted at least one model used to generate the analytical results to be interpreted, a problem domain and a data set used to generate the analytical results to be interpreted; (see    Delmonico discloses the data set was used to generate the analytic results to be interpreted (the data set was used to determine what the data from the summarized reports can more specifically show).).).
determine analytic elements of the input information; (see at least [0006] [0007] [0019] [0021] [0028]-[0030].  Delmonico discloses obtain results of an analytical procedure applied to input data and a problem domain associated with that input information.).
key data elements of the input information, (see at least [0006] [0007] [0019] [0021] [0028]-[0030]. Delmonico discloses obtaining results of an analytic procedure applied to input data.).  
generate results of the analytic elements; (see at least [0005] [0006] [0019] [0021] [0029]-[0031].  Delmonico discloses output an interpretation of the results.).
generate an output report on the results of the analytic elements via a natural language generator; and(see at least [0005] [0006] [0031] [0016] [0018] [0021] [0029]-[0031].  Delmonico discloses output an interpretation of the results in human readable form. Delmonico discloses the interpretation system generates natural language interpretations of the resulting analytic operations using the explanation templates for the given system procedures.).
 transmit the output report to a user via a user interface.  (see at least [0005] [0006] [0009] Figure 1 [0005] [0015] [0016] [0018] [0029] [0031].  Delmonico discloses output an 

Delmonico teaches the limitations shown above.  Delmonico fails to specifically disclose applicable models for the analysis of the input information.
However, Fralick discloses the following limitations:
generate computed features of the input information, (see at least [0014] [0020] [0022] 0031] [00320 [0038] [0040] [0045].  Fralick discloses determine the problem, segment recipes to load, and an analysis of the complexity of the data to be interpreted.).
wherein the computed features comprise: a model complexity, comprising an analysis of the complexity of the analytical results to be interpreted and the at least one model used to generate the analytical results to be interpreted, -2-Docket No.: P201803510XUS01 Application No.: 15/988,671 Response to Office Action dated: September 18, 2020 a model scope, comprising how much and which parts of the data set were used to generate the analytical results to be interpreted, and a model trust, comprising an analysis of model complexity and model scope to determine a degree of understanding of the input information,; (see at least [0014]-[0022] [0029]-[0033] [0035]-[0036] [0038] [0040] [0044] [0046] [0047] [0045] [0057] [0056], Fralick discloses features of the input information comprise an analytics system that determines a segment recipe to load (e.g., based on data received from the targeted system) (i.e., model scope). Second, Fralick discloses that the system asks users to input information of what was completed in the past in order to understand the degree of trust and understanding the user has on the results to be interpreted (i.e., model trust). Third, Fralick discloses an analysis of data to be interpreted --- Fralick discloses model configuration analyzes the data and the terminology that has been used in the past in order to analyze the complexity of the results to be interpreted (i.e., model complexity). 
determine applicable models for analyzing the input information, and; (see at least [0014] [0017] [0021] [0032] [0035] [0044].  Fralick discloses formulate models for the analysis of the data information.).
relevant visualizations of the applicable models (see at least [0018] [0029] [0037] [0038] [0064].  Fralick discloses presenting visualizations of the applicable models.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interpretation of analytic procedures of Delmonico to incorporate the teachings of Fralick and present relevant visualizations of applicable models and teach model scope, model trust, and model complexity because doing so would allow the product to better interpret the analytic procedure because the models may be able to predict how variations in the target system will affect the output of the target system, which may be used to generate a notification when the output of the target system is determined to be moving outside of a specified performance window and determine a corrective action (see at least Fralick [0002]). 

Delmonico/Fralick teach the limitation shown above.  Delmonico/Fralick fail to specifically explain the recipe segment/model scope and bias-variance tradeoff.  Yet, Rivkin discloses the following limitations:
receive input information comprising analytical results to be interpreted at least one model used to generate the analytical results to be interpreted, (see at least [0089] [0105 [0005].  
a problem domain and a data set used to generate the analytical results to be interpreted (see at least [0114] [0089] [0105] [0043] [0036] [0037] [0005] [0046] [0049].  Rivkin discloses that a segment of a data set is obtained.  That segment is analyzed in order to classify it to the right group.  Algorithms are performed to gather confidence levels, models are trained and a plethora of models may be combined in order to obtain the most accurate results. For example, the problem domain may be a specific type of music in which the model will find media files with that specific type of music to group together – in order to make searching for a music type more efficient.).
applicable analytical techniques, models, and algorithms that are commonly used in the problem domain, and  (see at least [0114] [0089] [0105] [0049].  Rivkin discloses that a segment of a data set is obtained.  That segment is tested.  Algorithms are performed to gather confidence levels, models are trained and a plethora of models may be combined in order to obtain the most accurate results.).
wherein the key data elements comprise the portion of the data set used to determine the analytical results and data elements commonly associated with the problem domain,
 generate computed features of the input information, wherein the computed features comprise: a model complexity, comprising an analysis of the complexity of the analytical results to be interpreted and the at least one model used to generate the analytical results to be interpreted, -2-Docket No.: P201803510XUS01 Application No.: 15/988,671 Response to Office Action dated: September 18, 2020a model scope, comprising how much and which parts of the data set were used to generate the analytical results to be interpreted, and a model trust, comprising an analysis of model complexity and model scope to determine a degree of understanding of the input information, wherein higher model complexity and model scope decrease model trust and lower model complexity and model scope increase model trust; (see at least [0089] [0043] [0114] [0043] [0036] [0037] [0005] [0049] [0050].  Rivkin discloses using machine learning classification algorithms/models to provide deep insights and in order to optimizing the selection of engines for a media data set.  Rivkin discloses the machine assigns train the models to translate the input data into a desired out value.  The machine will review the models – what the models reviewed and learned in the past in order to set what the models will be able to produce in the future (i.e., model complexity).  Rivkin discloses the system reviews which parts of the media data the models analyze.  The system analyzes the data/media files to select the best topic/music group for a segment of the data to be analyzed.  The topic of the data set may be quickly determined.  Relationships between words, sentiment, topics (e.g., sports, documentary, romance, sci-fi, politics, etc.) are examined to group similar media files (i.e., problem domain) (i.e., model scope).  Rivkin generates a plurality of features from a selected media data set – (i.e., model scope – the data is divided into multiple smaller segments that are examined).  Also, Rivkin discloses the machine learning algorithms/models may combine various models during the analysis in order to improve accuracy on future unseen data.  The machine learning models will optimize the variance –bias tradeoff (i.e., model trust), which 
determine applicable models for the analysis of the input information, and (see at least [0089] [0043] [0105].  Rivkin discloses the results from the machine learning modeling process may be combined in order to improve accuracy on future unseen data.  Rivkin discloses the machine learning algorithms/model may combine multiple models to perform the analyzing.).
transmit the results of the analytic elements for review via a user interface, and regenerate the results of the analytic elements if the review indicates that changes are necessary; (see at least  [0044]-[0046].  Rivkin discloses a natural language preprocessor may transcribe the results.  Human transcription may be necessary to tell the system to perform another transcription cycles.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interpretation of analytic procedures of Delmonico/Fralick to incorporate the teachings of Rivkin and analyze the data in a way to optimize the variance-bias tradeoff  because doing so would improve accuracy on future unseen data, improved computer processing efficiency, improved computer processing performance, improved prediction, improved accuracy, and better transcription engines. (see at least Rivkin [0089] [0105] [0003] [0004]). 


Claim 2		 (Canceled)  

Claim 3

 (Previously Presented) The computer program product of claim 1, wherein the problem domain is or is related to financial information or fraud detection.  (see at least [0002] [0003] [0005].  Delmonico discloses the problem domain is or is related to financial information/business data or fraud detection/business data.).

Claim 4
Delmonico/Fralick/Rivkin teaches the limitations shown above.  Further, Delmonico discloses: 
 (Previously Presented) The computer program product of claim 1, wherein the data set comprises one or more of transactional records, contact numbers, account numbers, transaction ID, transaction amounts, and currencies.  (see at least [0002] [0003] [0005].  Delmonico discloses the input data comprises various types of business data, e.g., weekly sales figures, revenues outstanding by region (i.e., transactional records, transaction amounts).).

Claims 5, 6, 7, 8, 9 (Canceled)  

Claim 10
Delmonico/Fralick/Rivkin teaches the limitations shown above.  Fralick specifically discloses a best fit to compute the previously obtained analytical results:
(Previously Presented) The computer program product of claim 1, wherein the applicable models for the analysis of the input information comprise one or more techniques that approximate the analytical results to be interpreted.  (see at least [0002] [0003] [0005]-[0007] [0019] [0021] [0029][0006] [0007].  Delmonico discloses the data set was used to generate the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interpretation of analytic procedures of Delmonico/Fralick/Rivkin to incorporate the teachings of Fralick and a present a best fit model because doing so would allow the product to better interpret the analytic procedure because the models may be able to predict how variations in the target system will affect the output of the target system, which may be used to generate a notification when the output of the target system is determined to be moving outside of a specific performance window and determine a corrective action (see at least Fralick [0002]).  


Claim 11
Delmonico/Fralick/Rivkin teaches the limitations shown above.  Fralick specifically discloses a fit model:
 (Original) The computer program product of claim 1, wherein the relevant visualizations of the applicable models comprise one or more of graphical or other visual elements that are commonly associated with a certain applicable model or class of applicable models, glyphs, correlation graphs, 2-D projections, principal component analysis, multidimensional scaling, t- distributed stochastic neighbor embedding, auto encoder networks, partial dependence plots, residual analysis, various regression or fit methods that approximate the applicable model or models to aid the in interpretation of complex models, ordinary least squares, penalized regressions, generalized additive models, quantile regressions, and gated linear models, graphical representations of sections or pieces of the applicable model or models, transformed variants of the applicable model or models that reduce the complexity of the applicable model or models in a way that aids in the interpretation of the non-transformed model, surrogate models, local interpretable model-agnostic explanations (LIME), maximum activation analysis, and sensitivity -4-Docket No.: P201803510XUS01 Application No.: 15/988,671 Response to Office Action dated: September 18, 2020 analysis, global variable importance, leave-one-covariate-out (LOCO), and visual representations of key paths on a decision tree.   (see at least [0032] [0036] [0037].  Fralick discloses data configuration and relevant visualizations of the applicable models compromise various model fit methods that approximate the applicable model or models to aid in the interpretation of complex models.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interpretation of analytic procedures of Delmonico/Fralick/Rivkin to incorporate the teachings of Fralick and disclose fit models that aid in the interpretation of complex models because doing so would allow the product to better interpret the analytic procedure because the models may be able to predict how variations in the target system will affect the output of the target system, which may be used to generate a notification when the output of the target system is determined to be moving outside of a specific performance window and determine a corrective action (see at least Fralick [0002]). 

Claim 12
Delmonico/Fralick/Rivkin teaches the limitations shown above.  Further, Delmonico discloses: 
 (Previously Presented) The computer program product of claim 1, wherein the program instructions further cause the processor to consult a knowledge database prior to the step of generating the result of the analytic elements.  (see at least [0006] [0007] [0017] [0029]-[0031].  Delmonico discloses the program instructions further cause the processor to consult an explanation template prior to the step of generating the result of the analytic elements.).

Claim 13
Delmonico/Fralick/Rivkin teaches the limitations shown above.  Further, Delmonico discloses: 
(Original) The computer program product of claim 12, wherein the knowledge database comprises one or more of the following: complete or partial information regarding the problem domain, data sets, and output from previously interpreted analytical results; (see at least [0006]-[0009] [0017].  Delmonico discloses explanation template comprises information regarding the problem from previously interpreted analytical results.).
one or more of model complexity, model scope, and model trust; (see at least [0006]-[0009] [0017].  Delmonico discloses explanation template comprises how much and which part of data was used in the analysis.).
results previously generated by the computer program product; and  (see at least [0006]-[0009] [0017] [0018].  Delmonico discloses explanation template comprises results previously generated by the computer program product.).
a collection of previously analyzed results of the same model over time.  (see at least [0006]-[0009] [0017] [0018].  Delmonico discloses explanation template comprises previously analyzed results of the same model over time. ).

Claim 14	 (Canceled)  

Claim 15
Delmonico/Fralick/Rivkin teaches the limitations shown above.  Further, Delmonico discloses: 
(Previously Presented) The computer program product of claim 1, wherein the review of the results is performed by the user. (see at least [0005] [0006] [0009] [0015] [0018].  Delmonico discloses an interpretation of the results is presented to the user to review.).

Claim 16
Delmonico/Fralick/Rivkin teaches the limitations shown above.  Further, Delmonico discloses: 
 (Currently Amended) The computer program product of claim 12, wherein the program instructions further cause the processor to update the knowledge database prior to the step of generating an output report on the result of the analytic elements.  (see at least [0005]-[0008] [0016][0018] [0029].  Delmonico discloses the program instructions further cause the processor to update the explanation templates prior to the step of generating an output report on the result of the analytic elements.).

Claims 17, 18		 (Canceled)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seema Singh, Understanding the Bias-Variance Tradeoff, May 21, 2018 explains that it is important to understand prediction errors.  Model with high bias pays very little attention to the training data and oversimplifies the model.  It always leads to high error on training and test data.  Model with high variance pays a lot of attention to training data and does not generalize the data which it hasn’t seen before.  As a result, such models perform very well on training data but has high error rates on test data.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Fiegenbaum (US 8,660,973 B1) involves a system for processing and acting on information comprising a processor and associated storage with a plurality of knowledge units.  Each knowledge unit . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691